2021 IL App (1st) 190263
                                             No. 1-19-0263
                                      Opinion filed March 25, 2021

                                                                          FOURTH DIVISION

                                                IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                      )     Appeal from the Circuit Court
     ILLINOIS,                                       )     of Cook County.
                                                     )
           Plaintiff-Appellee,                       )
                                                     )
           v.                                        )     No. 10 CR 14618
                                                     )
     CENO JACKSON,                                   )     The Honorable
                                                     )     Catherine M. Haberkorn,
           Defendant-Appellant.                      )     Judge, presiding.



                     PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                     Justices Reyes and Martin concurred in the judgment and opinion.


                                             OPINION

¶1              Defendant Ceno Jackson appeals from the second-stage dismissal of his petition for

      postconviction relief and seeks a remand for further second-stage proceedings. Defendant

      claims that he was denied the reasonable assistance of postconviction counsel when his

      appointed counsel failed to adequately support his pro se claim that his trial counsel was

      ineffective.

¶2              Defendant was convicted after a jury trial of being an armed habitual criminal and

      sentenced to 16 years in the Illinois Department of Corrections (IDOC). The arrest stemmed
     No. 1-19-0263

       from a police officer’s recovery of a handgun from defendant’s pants pocket after an

       anonymous tip that an African-American “male *** with a red shirt” on a particular street

       corner “had a gun on his person.”

¶3            On direct appeal, defendant claimed that the trial court erred in denying his motion to

       suppress evidence where the police lacked reasonable suspicion to stop him. People v. Jackson,

       2014 IL App (1st) 121926-U, ¶ 2. Defendant argued that the officers did not notice a bulge in

       his pants pocket prior to seizing him and, thus, the stop was based entirely on a prior

       anonymous tip that lacked enough detail to justify the stop by itself. Jackson, 2014 IL App

       (1st) 121926-U, ¶¶ 14, 19. On direct appeal, we found that there was evidence in the record to

       support a finding that, “[p]rior to effectuating the Terry stop in this case, [the police officer]

       personally observed a bulge which he believed to be a gun in defendant’s pants pocket,” and

       which, in turn, “corroborated the assertion of illegality in the tip.” Jackson, 2014 IL App (1st)

       121926-U, ¶ 28.

¶4            After we denied his direct appeal, defendant filed the pro se petition at issue, in which

       he alleged that he asked his trial counsel repeatedly to introduce the red shirt and jeans that he

       was wearing when arrested, so that the jury could observe “how long [the] shirt was and how

       baggy the jeans were to demonstrate that” the officer could not have possibly observed a bulge.

       After postconviction counsel was appointed and a supplemental petition was filed, the State

       filed a motion to dismiss, which was granted.

¶5            On this appeal, defendant argues that, even with the assistance of counsel, the record

       failed to indicate whether there was a photo of defendant wearing baggy clothes when he was

       arrested, whether his clothing was inventoried by jail personnel, whether the clothing was in

       storage, or whether trial counsel had access to the clothing. Defendant claims that


                                                     2
       No. 1-19-0263

         postconviction counsel rendered unreasonable assistance when the record lacked any

         indication whether she had attempted to obtain the clothing, the jail inventory sheet, or arrest

         photos.

¶6                 For the following reasons we vacate the second-stage dismissal and remand for further

         second-stage proceedings.

¶7                                               BACKGROUND

¶8                    On March 30, 2011, defendant moved to quash his arrest and suppress evidence on

         the ground that his conduct, “prior to his arrest, was such as would not be interpreted by the

         arresting officers as constituting probable cause that [he] had committed or was about to

         commit a crime.” On May 5, 2011, the sole witness at the suppression hearing was Officer

         Sayeed Tanovic, one of the two arresting officers.

¶9                 Officer Tanovic testified that on August 1, 2010, at 12:20 a.m., he was in civilian

         clothes, in an unmarked police vehicle, in the vicinity of West Windsor Avenue in Chicago,

         when he first observed defendant standing on the sidewalk. Officer Tanovic was with his

         partner, Officer Pacocha. 1 Defendant did not appear to be breaking any laws or making any

         threatening or unusual movements. No weapon was visible on defendant’s person, and nothing

         was protruding from his pocket. Officer Tanovic did not have a warrant for defendant’s arrest.

¶ 10               Before noticing defendant, Officer Tanovic had received a call concerning an

         anonymous informant who had observed an African-American “male *** with a red shirt” in

         the vicinity of Sheridan Road and Wilson Avenue with “a gun on his person.” The informant

         did not describe the individual’s age, facial hair, height, or weight or any tattoos or markings.



            1
                Officer Pacocha’s first name does not appear in the appellate record.
                                                           3
       No. 1-19-0263

         After receiving this call, Officer Pacocha told Officer Tanovic that, “a few minutes before,” he

         had observed an African-American “male *** with a red shirt” walking on Sheridan Road

         toward Windsor Avenue. Office Tanovic testified that Windsor Avenue is a half-block south

         of Wilson Avenue. The two officers were only a few blocks away, so they drove toward

         Sheridan and Wilson.

¶ 11            After observing defendant in a red T-shirt, the officers did not turn on their lights or

         siren or draw their weapons. While seated in the driver’s seat of his vehicle, Officer Tanovic

         could not discern a bulge in defendant’s pocket. Officer Tanovic, who was wearing a police

         “star” on his vest, exited his vehicle, approached on foot, and announced his office. Defendant

         did not try to flee. When Officer Tanovic stated, “Police, let me see your hands,” defendant

         put his hands up.

¶ 12            Officer Tanovic testified: “Upon approach, I observed the bulge in his front right jeans

         pocket. And once I approached him, I conducted a pat down search of that pocket.” Officer

         Tanovic clarified that he observed the bulge before he reached defendant. The pat down

         revealed the presence of a “heavy, metal object,” which the officer recovered. The object was

         a .25-caliber Raven Arms pistol, five to six inches in length, that was completely inside

         defendant’s pocket.

¶ 13            Officer Tanovic testified that he had been a Chicago police officer for 5½ years and

         that he had been “in the military since the age of 18. So[,] basically all my adult life, I’ve been

         around weapons.” At the time of the offense, Officer Tanovic had made numerous arrests in

         the vicinity of Sheridan Road and Wilson Avenue for narcotics and “gang-related” activity,

         and he was aware of shootings in the area. Based on his experience in the area and the

         anonymous tip, he feared for his safety as he approached defendant and, therefore, conducted


                                                       4
       No. 1-19-0263

         the pat down. Based on his experience in the military and as a police officer, he recognized the

         object he felt “as a gun.”

¶ 14            In closing argument, defense counsel argued that this case was similar to Florida v.

         J.L., 529 U.S. 266, 268 (2000), in which the United States Supreme Court found that an

         anonymous tip, by itself, was insufficient to justify a stop, when the tip indicated only that “a

         young [African-American] male [was] standing at a particular bus stop and wearing a plaid

         shirt [and] was carrying a gun.”

¶ 15            After listening to arguments from both sides, the trial court found that, when “the

         seasoned officer both in the police force and in the armed forces and very familiar with

         weapons” approached defendant, “he observed an unusual bulge in the defendant’s clothing,”

         which is “what makes this case different from the case cited by defendant.” Based on this

         “distinctive point between the case cited and the case at hand,” the trial court denied

         defendant’s motion to quash his arrest and suppress the resulting evidence.

¶ 16            At trial, defense counsel argued in opening statement that “you’ll hear in the evidence

         what [defendant] was wearing, and the evidence will say it’s a red shirt. But they won’t show

         that he’s wearing baggy pants ***.”

¶ 17            Both Officer Tanovic and his partner, Officer Pacocha, testified at trial. Officer

         Tanovic’s testimony was substantially similar to the testimony he provided at the hearing

         described above. Officer Tanovic was shown People’s exhibit No. 1, which he identified as a

         photo of defendant taken on the night of the arrest that depicted defendant’s red shirt. On cross-

         examination, when defense counsel asked whether defendant was wearing “baggy pants,”

         Officer Tanovic replied defendant was wearing “perfect fit pants.” Officer Tanovic testified

         that he first observed “the bulge about eight to ten feet away.” At the police station when

                                                       5
       No. 1-19-0263

         defendant was being processed, Officer Tanovic observed that defendant had “a lot of personal

         property,” including “pay stubs, Social Security, some jewelry,” and that he did not “remember

         how many cell phones.” On redirect, Officer Tanovic explained that he did not inventory the

         red shirt because “[w]e don’t send our prisoners to lockup without wearing clothes on.”

¶ 18            Officer Pacocha’s testimony was similar to his partner’s testimony, except that he

         testified that he did not observe a bulge in defendant’s pants pocket until after defendant raised

         his hands in the air. When Officer Pacocha observed the bulge, he made eye contact with his

         partner, and they “gave each other a look that we were both seeing the same thing.” When the

         officers reached defendant, Officer Tanovic “grabbed [defendant’s] right pants pocket” from

         the outside of the garment and then removed the handgun from the pocket. After defendant

         was arrested and transported to the police station, Officer Pacocha read him his Miranda rights.

         See Miranda v. Arizona, 384 U.S. 436 (1966). Defendant then stated:

                    “A guy in a black Cadillac gave [the handgun] to me at Sheridan and Wilson. ***

                [H]e was starting to freak out because he saw you guys in the area. I think he might

                have been on meth. After he gave me the gun, I just walked away. I think he called on

                me because I just walked away. I know I’m not supposed to have this. This is going to

                be a felony. And can we work something out.”

¶ 19            Officer Pacocha identified People’s exhibit No. 1 as an arrest photo of defendant that

         depicted defendant in the red shirt. People’s exhibit No. 1, which was received into evidence,

         depicts defendant solely from the chest up, and it is cropped to show only the start of his

         shoulders. Although the sleeves are not visible in the photo, the shirt appears to be a collarless,

         solid red T-shirt. On cross-examination, Officer Pacocha testified that defendant was

         approximately six feet tall and 200 pounds.


                                                       6
       No. 1-19-0263

¶ 20            Both parties stipulated that defendant had “been previously convicted of two qualifying

         felony offenses.” The State rested, and the defense rested without presenting evidence. In

         closing argument, defense counsel argued to the jury: “You can see [defendant]. You can see

         how big he is. And you can see how small that gun is, that teensy-weensy little gun. And you

         can see the size for yourself, whether that is believable; whether it’s believable that the officer

         saw a bulge on [defendant].” After listening to closing arguments and jury instructions, the

         jury found defendant guilty of being an armed habitual criminal. At sentencing, the trial court

         observed that the applicable sentencing range was 6 to 30 years. After considering factors in

         aggravation and mitigation, the trial court sentenced defendant to 16 years with IDOC. As

         noted above, defendant’s conviction and sentence were affirmed on direct appeal.

¶ 21            After the direct appeal, defendant filed a pro se petition on August 13, 2015, that

         claimed, among other things, ineffective assistance of counsel. Defendant alleged that he

         “requested several times to counsel to bring forth the red shirt and jeans to show jury members

         how long [the] shirt was and how baggy the jeans were to demonstrate that what *** was in

         [the] front pocket *** could [not] be seen.” In an affidavit attached to the petition, defendant

         averred that he was “wearing a very extra long red shirt that went and\or covered the front

         pockets of [his] very baggy blue jeans the night of August 1, 2010.” In a second affidavit,

         defendant averred that his counsel was ineffective for “not having the red shirt and blue jeans

         brought in to show jury the size they were and how big and baggy they fit.” On October 23,

         2015, the trial court advanced the petition to the second stage and appointed counsel.

¶ 22            Almost two years later, on September 15, 2017, postconviction counsel filed a

         certificate, pursuant to Illinois Supreme Court Rule 651(c) (eff. July 1, 2017), in which she

         averred that she had consulted with defendant by phone and by mail and that she had obtained


                                                       7
       No. 1-19-0263

           and examined “the record of proceedings at the trial, including the common law record, report

           of proceedings and any exhibits in possession of the Clerk of the Circuit Court.” She further

           averred that she had “obtained and examined the attorney’s trial file as well as spoken with

           both trial attorneys” and had obtained and examined “the trial court file.” She averred that she

           had made any amendments to defendant’s pro se petition that were necessary for an adequate

           presentation of his contentions.

¶ 23               On September 15, 2017, postconviction counsel also filed a supplemental petition to

           augment defendant’s previously filed pro se petition. 2 The supplemental petition included an

           additional affidavit from defendant, dated January 17, 2017, in which defendant averred that,

           “[t]hroughout the pendency of this case, I repeatedly reported my dissatisfaction with the

           representation of [trial counsel]. I even spoke to her supervisor, but nothing was ever done

           ***.” Although postconviction counsel had averred in her Rule 651(c) certificate that she had

           spoken with trial counsel, no affidavits from counsel were attached.

¶ 24               On July 13, 2018, the State filed a motion to dismiss both the pro se and supplemental

           petitions. In its motion, the State argued that defendant’s “pro se claim that trial counsel was

           ineffective for failing to introduce the baggy clothing he was wearing on the night of his arrest

           is not properly supported.” Specifically, the State argued that defendant “fails to present the

           Court with anything other than his own conclusory description of the clothing as ‘baggy.’ ”

¶ 25               On January 25, 2019, the trial court held a second-stage hearing on the State’s motion

           to dismiss. At the hearing, defense counsel argued:




               2
                 On August 15, 2017, the trial court stated that defendant “wrote on his own. He wrote on his
       own after I already appointed the Public Defender’s Office. And he sent another version, so I’m just
       gonna let his lawyer look at it.” The record before us contains only one pro se postconviction petition.
                                                            8
       No. 1-19-0263

                    “[Defendant] informed his attorney that the night he was arrested he was wearing

                both baggy pants and an untucked shirt. Trial counsel never produced these items for

                either the motion or trial. These pieces of clothing would have shown that there was no

                way the officer could have seen the bulge, as they stated: and, therefore, their testimony

                would have been impeached. At the time that [defendant] was arrested, he was wearing

                these clothes; therefore, they were available to Counsel, and they could have been

                produced at both trial and motion.”

¶ 26            The trial court found:

                    “The fact about the clothing, there’s nothing to say—the defendant does not

                produce anything to say what happened with the clothing, like if that clothing was in

                fact available to the lawyer and the lawyer chose to ignore it. There’s no proof that the

                clothing was available. There’s no evidence that the clothing was inventoried or that it

                even still existed at the time. A lot of times just because someone had it on at the time

                doesn’t mean it’s inventoried and still exists in inventory property. The defendant has

                to show that in fact it was there and that the baggy pants were available, that the lawyer

                chose to ignore them. *** [T]he defense needs to show in fact that the pants existed at

                the time[.] *** There’s no proof *** that in fact they existed at the time of the trial.”

¶ 27            The trial court granted the State’s motion to dismiss on January 25, 2019, and defendant

         filed a notice of appeal on the same day. This timely appeal followed.

¶ 28                                            ANALYSIS

¶ 29                                      I. Postconviction Stages

¶ 30            Defendant seeks relief pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS

         5/122-1 et seq. (West 2014)), which provides a statutory remedy for criminal defendants who

                                                      9
       No. 1-19-0263

         claim their constitutional rights were violated at trial. People v. Edwards, 2012 IL 111711,

         ¶ 21. The Act is not intended to be a substitute for an appeal; instead, it is a collateral

         proceeding that attacks a final judgment. Edwards, 2012 IL 111711, ¶ 21.

¶ 31            The Act provides for three stages of review by the trial court. People v. Domagala,

         2013 IL 113688, ¶ 32. At the first stage, the trial court may summarily dismiss a petition only

         if it is frivolous or patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2014); Domagala,

         2013 IL 113688, ¶ 32.

¶ 32            At the second stage, counsel is appointed if a defendant is indigent. 725 ILCS 5/122-4

         (West 2014); Domagala, 2013 IL 113688, ¶ 33. After counsel determines whether to amend

         the petition, the State may file either a motion to dismiss or an answer to the petition. 725 ILCS

         5/122-5 (West 2014); Domagala, 2013 IL 113688, ¶ 33. At the second stage, the trial court

         must determine “whether the petition and any accompanying documentation make a substantial

         showing of a constitutional violation.” People v. Edwards, 197 Ill. 2d 239, 246 (2001). The

         petition in the case at bar was dismissed at the second stage.

¶ 33            If a defendant makes a “substantial showing” at the second stage, then the petition

         advances to a third-stage evidentiary hearing. Domagala, 2013 IL 113688, ¶ 34. At a third-

         stage evidentiary hearing, the trial court typically acts as factfinder, determining witness

         credibility and the weight to be given particular testimony and evidence and resolving any

         evidentiary conflicts. Domagala, 2013 IL 113688, ¶ 34.

¶ 34                                       II. Standard of Review

¶ 35            In the case at bar, the trial court found that defendant’s pro se and supplemental

         petitions and attached affidavits failed to make a substantial showing.



                                                      10
       No. 1-19-0263

¶ 36            “[T]he ‘substantial showing’ of a constitutional violation that must be made at the

         second stage [citation] is a measure of the legal sufficiency of the petition’s well-pled

         allegations of a constitutional violation, which if proven at an evidentiary hearing, would entitle

         petitioner to relief.” (Emphasis in original.) Domagala, 2013 IL 113688, ¶ 35.

¶ 37            Since this stage involves purely a legal determination, “[t]he inquiry at the second stage

         does not require the trial court to engage in any fact-finding or credibility determinations.”

         (Internal quotation marks omitted.) People v. Dupree, 2018 IL 122307, ¶ 29. “Unless the

         petitioner’s allegations are affirmatively refuted by the record, they are taken as true, and the

         question is whether those allegations establish or ‘show’ a constitutional violation.”

         Domagala, 2013 IL 113688, ¶ 35.

¶ 38            When a matter is decided without an evidentiary hearing, as it was in the case at bar,

         we review the trial court’s decision under a de novo standard of review. Dupree, 2018 IL

         122307, ¶ 29 (review of a second-stage dismissal is de novo); People v. Hommerson, 2014 IL

         115638, ¶ 6 (review of a first-stage dismissal is also de novo). Under a de novo standard of

         review, the reviewing court owes no deference to the trial court’s judgment or reasoning.

         People v. Carlisle, 2019 IL App (1st) 162259, ¶ 68. De novo consideration means that the

         reviewing court performs the same analysis that a trial judge would perform. Carlisle, 2019 IL

         App (1st) 162259, ¶ 68. In addition, a reviewing panel, such as ourselves, may affirm on any

         basis found in the record. Carlisle, 2019 IL App (1st) 162259, ¶ 69.

¶ 39                                     III. Reasonable Assistance

¶ 40            Defendant raises one claim on this appeal, namely that his postconviction counsel failed

         to render reasonable assistance.



                                                       11
       No. 1-19-0263

¶ 41             Although “there is no constitutional right to assistance of counsel during postconviction

         proceedings” (People v. Cotto, 2016 IL 119006, ¶ 29), our supreme court has found that the

         Act provides a postconviction petitioner with a guarantee of “ ‘reasonable’ assistance” (Cotto,

         2016 IL 119006, ¶ 30). “[T]he reasonable level of assistance provided for by the Act is ‘less

         than that afforded by the federal or state constitutions.’ ” Cotto, 2016 IL 119006, ¶ 45 (quoting

         People v. Pendleton, 223 Ill. 2d 458, 472 (2006)).

¶ 42             In furtherance of this guarantee of reasonable assistance, Illinois Supreme Court Rule

         651(c) (eff. July 1, 2017) imposes certain duties on postconviction counsel at the second stage.

         See People v. Knight, 2020 IL App (1st) 170550, ¶ 38 (Rule 651(c) applies only to the second

         stage); People v. Zareski, 2017 IL App (1st) 150836, ¶ 59 (Rule 651(c) applies only to duties

         undertaken at the second stage). At the second stage, the rule requires appointed counsel to

         consult with the petitioner, to examine the trial record, and to make “any amendments to the

         petition filed pro se that are necessary for an adequate presentation of petitioner’s contentions.”

         Ill. S. Ct. R. 651(c) (eff. July 1, 2017); Cotto, 2016 IL 119006, ¶ 27. After completion of these

         duties, the record must reflect counsel’s compliance with Rule 651(c), which can be

         accomplished by his or her filing a certificate stating that he or she has, in fact, “consulted with

         the defendant, examined the record of trial proceedings, and made any necessary

         amendments.” Cotto, 2016 IL 119006, ¶ 27.

¶ 43             “Rule 651(c) ‘is merely a vehicle for ensuring a reasonable level of assistance’

         [citation] and should not be viewed as the only guarantee of reasonable assistance in

         postconviction proceedings.” Cotto, 2016 IL 119006, ¶ 41. When alleging a lack of reasonable

         assistance for failure to include supporting information, a defendant must allege “what




                                                       12
       No. 1-19-0263

         additional information should have been included by counsel.” See Cotto, 2016 IL 119006,

         ¶ 50.

¶ 44             In the case at bar, defendant does allege what additional information should have been

         included by counsel, namely whether the clothes that defendant was wearing when he was

         arrested were documented on a jail inventory sheet or in an arrest photo and whether they were

         available to trial counsel. However, we cannot find that postconviction counsel’s assistance

         was, in fact, unreasonable, if we do not know whether she attempted to obtain these documents

         and clothes and what facts she found. Defendant is correct that the record before us lacks any

         indication, one way or the other, about her efforts. See People v. Johnson, 154 Ill. 2d 227, 247-

         48 (1993) (once defendant informs postconviction counsel of specific witnesses who should

         have been called in his defense, postconviction “counsel has an obligation to attempt to contact

         those witnesses”).

¶ 45             Normally, the lack of a record upon which to rule for an appellant is a reason to deny

         his claim. Xcel Supply, LLC v. Horowitz, 2018 IL App (1st) 162986, ¶ 52 (when an appellant

         fails to provide a sufficient record, “we will generally presume that the resulting order was

         properly entered”). The burden of providing a sufficient record is on the appellant. People v.

         Stephens, 2017 IL App (1st) 151631, ¶ 10 n.3 (“It is the appellant’s burden to provide a

         sufficiently complete record to support his or her claims.”). However, the emptiness of the

         record created by postconviction counsel is defendant’s whole point on appeal.

¶ 46             Although we cannot find that counsel was, in fact, unreasonable on the empty record

         before us, we are not without power to act. Illinois Supreme Court Rule 615(b) provides a

         reviewing court with the authority to modify the judgment or proceedings below. E.g., People

         v. Lawson, 2019 IL App (4th) 180452, ¶¶ 34-35 (the appellate court is empowered under Rule


                                                      13
       No. 1-19-0263

         615(b) to remand a cause for a hearing). Pursuant to the discretion granted to us by Rule 615(b),

         we vacate the trial court’s order and remand for further second-stage proceedings so that

         postconviction counsel may further amend and support the petition. After doing so, in addition

         to filing a new Rule 651(c) certificate, we direct the trial court and the postconviction counsel

         to indicate on the record what attempts counsel made to determine whether there was a photo

         of defendant in the clothes he wore when arrested, whether his clothing was inventoried by jail

         personnel, whether the clothing was in storage, and whether she is able to determine whether

         trial counsel had access to the clothing. The record should clearly reflect her efforts to obtain

         the clothing, the jail inventory sheet, and any arrest photos and her efforts to document what

         was, and was not, available to trial counsel at the time of the suppression hearing and trial. By

         these directions, we do not limit or constrain her ability to additionally amend, supplement, or

         support defendant’s pro se petition.

¶ 47            Remand is required whether or not defendant’s underlying claim has merit. People v.

         Suarez, 224 Ill. 2d 37, 47 (2007) (“remand is required where postconviction counsel failed to

         fulfill the duties” required of her, “regardless of whether the claims raised in the petition had

         merit”); People v. Jones, 43 Ill. 2d 160, 162 (1969) (it is error to dismiss a postconviction

         petition on the pleadings where there has been inadequate representation by counsel, no matter

         whether the underlying claim has merit).

¶ 48                                            CONCLUSION

¶ 49            For the foregoing reasons, we vacate the second-stage dismissal and remand with

         directions for further second-stage proceedings.

¶ 50            Vacated and remanded, with directions.




                                                      14
No. 1-19-0263


                                 No. 1-19-0263


Cite as:                 People v. Jackson, 2021 IL App (1st) 190263


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 10-CR-
                         14618; the Hon. Catherine M. Haberkorn, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Stephanie T. Puente, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Brian K. Hodes, and Leslie Billings, Assistant State’s
Appellee:                Attorneys, of counsel), for the People.




                                        15